 


109 HR 3499 IH: Local Control of Education Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3499 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Culberson (for himself, Mr. Bartlett of Maryland, Mr. Bishop of Utah, Mr. Feeney, Mr. Paul, Mr. Pence, Mr. Pitts, Mr. Poe, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To restore State sovereignty over public elementary and secondary education. 
 
 
1.Short titleThis Act may be cited as the Local Control of Education Act of 2005. 
2.FindingThe Congress finds that the creation, funding, support, maintenance, operation, and all other aspects of elementary and secondary education are residual core sovereign functions reserved to the control of the States under the United States Constitution, as expressed in the Tenth Amendment. 
3.Rule of constructionThis Act shall be liberally construed and shall be vigorously and promptly enforced so as to ensure the preservation of the States’ core sovereign authority over all aspects of elementary and secondary education under the United States Constitution, as expressed in the Tenth Amendment. 
4.Restoration of State sovereignty with respect to certain Federal education funds 
(a)Funding to States 
(1)In generalWith respect to any program under which Federal funds may be provided to a State under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), unless the legislature of the State has by law expressly and specifically authorized operation of the program and, in doing so, has waived the State’s rights and authorities to act inconsistently with any requirement that might be imposed by the Federal Government as a condition of receiving Federal funds under the program— 
(A)the Secretary of Education may not provide any funds to the State pursuant to the program; 
(B)no officer, employee, or other authority of the Federal Government shall enforce against an authority of the State, nor shall any authority of the State have any obligation to obey, any requirement of the program; and 
(C)the program shall not operate within the State. 
(2)Term of authorizationIf a State enacts (and does not repeal or otherwise terminate) a law authorizing operation of an education program described in paragraph (1), such authorization shall have effect for purposes of paragraph (1) until the later of— 
(A)the end of the 5-year period beginning on the date of the enactment of the law; or 
(B)the end of any regular legislative session of the State that begins during the last year of such 5-year period and is ongoing at the end of such period. 
(b)Funding to local governmental entitiesWith respect to any program under which Federal funds may be provided to a local governmental entity (including any local educational agency, public kindergarten, public elementary school, or public secondary school) under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Secretary of Education may not provide any funds to the local governmental entity under such program unless the chief law enforcement officer of the State involved certifies that participation by the entity in the program is consistent with any applicable requirements under the law of the State.  
(c)DefinitionsFor purposes of this section: 
(1)The term authority of a State includes any officer or employee of the State and any local government authority of the State. 
(2)The terms elementary school, local educational agency, and secondary school have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(d)Effective dateThis section applies in each State beginning at the end of the first regular session of the legislature of that State that begins after the date of the enactment of this Act and shall continue to apply in subsequent years until otherwise provided by law. 
 
